Case 2:17-cv-12179-SDW-LDW Document 77 Filed 05/24/19 Page 1 of 1 PagelD: 465

Weinberger Divorce | °
$4, & Family Law Group

20 Commerce Drive, Suite 135, Cranford, New Jersey 07016
908-845-5000 i 908-276-4080

May 22, 2019

Via CM/ECF

Honorable Susan D. Wigenton, U.S.M.J.
United States District Court of New Jersey
United States District Court

Martin Luther King Building

50 Walnut Street, SC

Newark, NJ 07102

Re:

Gonzalez, Niurka v. Gerval, Emeric

Case No. 2:17-cv-12179-SDW-LDW

Dear Honorable Wigenton:

This firm represents Niurka Gonzalez in the above-referenced matter. Following the conference
call with the Honorable Magistrate Judge Leda D. Wettre, Ms. Gonzalez has confirmed her willingness to
proceed with this firm’s representation despite that Ms. Lipari will not be returning from medical leave.

As such, the conference scheduled for May 30, 2019 can be removed from the Court’s calendar.

Respectfully submitted,

Weinberger Divorce &

By:

Ge! Robert D. Arenstein, Esq. (via email)
Patricia E. Apy, Esq. (via email)
Niurka Gonzalez (via email)

ily Law Group, LLC

 

CRYSTAL M_ULLRICH, ESQ.

 

Matthew G. Gerber, Esq.

Allison E. Holzman, Esq. ®@®©@
Robyn N. Howlett, Esq. ©@®
Marquis D. Jones, Jr., Esq OD@ OO
Daniel R. Kraft, Esq.®

Heather K. Martin, Esq. @@
Samantha K. Massenzio, Esq.©

Kourtney Borchers, Esq. ©

Erin B. Brueche, Esq.©®
Dianna C. Cavaliere, Esq. ©®®
George J. Chehanske, Esq. ©
Janet B. Coven, Esq. ©®©
Alison M. Dunn, Esq.©@9
Mara L. Dooskin, Esq. ©

@ CERTIFIED BY THE SUPREME COURT OF NJ AS A MATRIMONIAL LAW ATTORNEY
OF COUNSEL

@) QUALIFIED FAMILY LAW MEDIATOR

@ COLLABORATIVE LAW ATTORNEY

Richard A. Outhwaite, Esq. ©
Jessica Ragno Sprague, Esq.©
Raquel Vallejo, Esq.©

Jennifer D. Varga, Esq.©2
Crystal M. Ullrich, Esq.

Bari Z. Weinberger, Esq. ©®©2

Laura M. Mendonca, Esq.
Nickolas C. Mourtos, Esq.
Veronica R. Norgaard, Esq. @®
Carmela L. Novi, Esq.©@®
Stephanie O'Neill, Esq. ©
Rachel E. Partyka, Esq. ©©
Ryan D. Russell, Esq.

@ ALSO ADMITTED IN NEW YORK

(©) ALSO ADMITTED IN CONNECTICUT

(@) ALSO ADMITTED IN THE DISTRICT OF COLUMBIA
(®) ALSO ADMITTED IN PENNSYLVANIA
